           Case 1:20-cr-00080-SPW Document 45 Filed 03/04/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 20-80-BLG-SPW


                         Plaintiff,
                                                ORDER SETTING
           vs.                                  SENTENCING

 KRISTIN ALISE SMITH,

                         Defendant.


      Defendant entered her plea ofguilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on February 17, 2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on

February 17, 2021 (Doc. 41). No objections having been filed within fourteen

days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 41)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday,July 21,2021 at 1:30 p.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00080-SPW Document 45 Filed 03/04/21 Page 2 of 4
Case 1:20-cr-00080-SPW Document 45 Filed 03/04/21 Page 3 of 4
Case 1:20-cr-00080-SPW Document 45 Filed 03/04/21 Page 4 of 4
